Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 17, 2015

                                    No. 04-15-00272-CV

                                   Kyu Im ROBINSON,
                                        Appellant

                                             v.

                             Jess L. MAYFIELD, Trustee, et al.,
                                        Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-07766
                               Renee Yanta, Judge Presiding


                                      ORDER
      Appellee, William P. Riddick, Individually, and as Trustee of Wm. P. Riddick-76 Trust's
Motion for Substitution of Lead Counsel is hereby GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court